IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00151-CR

RICHARD A. PAZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 1426884


                           MEMORANDUM OPINION


      Richard A. Paz attempts to appeal the trial court’s decision after an examining

trial. No law authorizes an interlocutory appeal from an examining trial. See Abbott v.

State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (standard for determining

jurisdiction is not whether appeal is precluded by law, but whether appeal is authorized

by law); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (stating that

court has jurisdiction over criminal appeals only when expressly granted by law). Even

if Paz could appeal the trial court’s decision, Paz’s notice of appeal is untimely. The
examining trial was held on March 26, 2014; thus, Paz’s notice of appeal was due April

25, 2014. See TEX. R. APP. P. 26.2(a)(1). It was not filed until May 9, 2014.

        We have no jurisdiction of this appeal. Accordingly, the appeal is dismissed. 1




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 29, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).


Richard A. Paz v. The State of Texas                                                                Page 2